UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1121


PHILLIP O’BRIANT,

                    Plaintiff - Appellant,

             v.

SHERRI RENNER; STEVE MIDGE,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
George L. Russell, III, District Judge. (1:18-cv-01324-GLR)


Submitted: March 6, 2019                                          Decided: March 13, 2019


Before MOTZ, AGEE, and QUATTLEBAUM, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Phillip O’Briant, Appellant Pro Se. Suzzanne W. Decker, MILES & STOCKBRIDGE,
PC, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Phillip O’Briant seeks to appeal the district court’s order granting the motion to

dismiss his claims against one of the Defendants. This court may exercise jurisdiction

only over final orders, 28 U.S.C. § 1291 (2012), and certain interlocutory and collateral

orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan

Corp., 337 U.S. 541, 545-46 (1949). The order that O’Briant seeks to appeal is neither a

final order nor an appealable interlocutory or collateral order. Accordingly, we grant the

motion to dismiss this appeal for lack of jurisdiction. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.

                                                                             DISMISSED




                                            2